DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on January 7, 2021 and October 13, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed capacitance measuring circuit for measuring an electrostatic capacitance formed between at least one first conductor that receives an AC signal and at least one second conductor in combination as claimed including a DC compensation circuit, wherein the input of the amplifier is connected to the at least one second conductor and is virtually grounded by the negative feedback unit, and the signal detection means outputs an AC signal of an amplitude in a functional relation with the electrostatic capacitance; and measuring means that is connected to an output of the signal detection means and has a function of measuring at least the amplitude of the AC signal output from the signal detection means, wherein the DC compensation circuit includes an integrating circuit having an input connected to the output of the amplifier and a feedback resistance connected to an output of the integrating circuit and the input of the amplifier, and stabilizes a DC component and a low frequency component in an output signal of the amplifier in a direct current manner by applying a negative feedback to the input of the amplifier.
With regard to claim 3, the prior art does not teach, suggest or render obvious the claimed capacitance measuring circuit for measuring an electrostatic capacitance formed between at least one first conductor that receives an AC signal and at least one second conductor in combination as claimed including that the negative feedback unit includes: a feedback resistance connected in parallel to the feedback capacitance, with an inter-terminal capacitance being formed between terminals of the feedback resistance; and a cancel circuit or an attenuator connected in series to the feedback resistance.
With regard to claim 5, the prior art does not teach, suggest or render obvious the claimed capacitance measuring circuit for measuring an electrostatic capacitance formed between a first conductor that receives an AC signal and a second conductor in combination as claimed including a noise elimination circuit provided between the second conductor and the signal detection means and including either a first resonance circuit or a second resonance circuit or both the first resonance circuit and the second resonance circuit; wherein the first resonance circuit resonates at a frequency component of the AC signal input to the first conductor; and the second resonance circuit resonates at a frequency component to be removed.

With regard to claims 2, 4 and 6-27, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Namieno et al. (JP 07229941 A) discloses an electrostatic capacitance measurement circuit for measuring the electrostatic capacitance between electrodes and a lead inspection device for an electronic component such as an IC that utilizes this circuit.  The electrostatic capacitance measurement circuit and the lead inspection device measure the electrostatic capacitance between two conductors in order to detect the distance or displacement amount between two conductors that face one another.  The electrostatic capacitance measurement circuit consists of an oscillation circuit 1, a 90-degree phase advance circuit 2, a current/voltage conversion circuit 3, a multiplication circuit 4, and a low-pass filter 5.  The 90-degree phase advance circuit 2 converts the output signal from the oscillation circuit 1 into a sine wave and applies that to the measured electrodes 11.  The current/voltage conversion circuit 3 has an operational amplifier 13 and an operational amplifier 14 for inverting amplification.  The output of the current/voltage conversion circuit  3 is multiplied and sensed by the multiplication circuit 4, and connected to a processing circuit via the low-pass filter 5.  The processing circuit consists of an A/D conversion circuit and a display circuit. The A/D conversion circuit converts the analog signal outputted from the low-pass filter 5 to a digital signal and outputs that to the display circuit.  However, Namieno et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Gakhar et al. (US 9,594,387 B2) relate generally to techniques for stabilizing a voltage regulator for operation with a wide range of output capacitance.  A voltage regulator includes a measurement circuit for obtaining a value representing a magnitude of an output capacitance connected at an output node of the voltage regulator. A correction circuit in the voltage regulator modifies a compensation circuit internal to the voltage regulator based on the value.  The modification of the compensation circuit is done to ensure that sufficient stability margins to accommodate the output capacitance are ensured for the main feedback loop in the voltage regulator.  A voltage proportional to the output capacitance is detected at start-up of the voltage regulator, and a corresponding binary signal is generated.  The logic value of the binary signal is used to add or remove components and/or circuit portions in the compensation circuit to ensure stability.  The voltage regulator is thus designed to support a wide range of output capacitance values.  However, Gakhar et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858